COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Robert Barnard v. National Health Finance DM, LLC

Appellate case number:   01-19-00730-CV

Trial court case number: 2019-17114

Trial court:             151st District Court of Harris County

       Appellant’s motion for extension of time to file his notice of appeal is granted.
Appellant’s notice of appeal is due September 24, 2019.

       It is so ORDERED.

Judge’s signature: ______/s/ Julie Countiss_______________
                         Acting individually


Date: _October 22, 2019_____________